Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EX-10.19 SECURITY AGREEMENT THIS SECURITY AGREEMENT (this Agreement) is made effective as of the 31st day of December, 2007, by and between VAUGHAN FOODS, INC. , an Oklahoma corporation, ALLISONS GOURMET KITCHENS, LIMITED PARTNERSHIP , an Oklahoma limited partnership, and WILD ABOUT FOODOKLAHOMA, LLC , a Texas limited liability company (herein collectively called Debtor), in favor of INTERNATIONAL BANK OF COMMERCE (herein called Secured Party). W I T N E S S E T H: WHEREAS, Secured Party has agreed to extend credit by agreeing to make a loan to Debtor in an amount not to exceed $5,000,000.00 for the purposes set forth in that certain Loan Agreement of even date executed and delivered by Debtor to Secured Party; and WHEREAS, it is a condition precedent to such extension of credit by Secured Party that, among other things, Debtor shall have executed and delivered to Secured Party a Security Agreement granting to Secured Party a security interest in the Collateral as defined herein; NOW, THEREFORE, in consideration of the premises and in order to induce Secured Party to extend credit to Debtor, Debtor hereby agrees with Secured Party as follows: ARTICLE I Definitions and References Section 1.1. General Definitions . As used herein, the terms Debtor and Secured Party shall have the meanings indicated above, and the following terms shall have the following meanings:  Accounts  has the meaning given it in the Code.  Agreement  means the Loan Agreement of even date between Debtor and Secured Party.  Chattel Paper  has the meaning given it in the Code.  Code  means the Uniform Commercial Code currently in effect in the State of Oklahoma.  Collateral  means all property in which Secured Party at any time has a security interest pursuant to Section 2.1 herein.  Commitment  means the agreement or commitment by Secured Party to make loans or otherwise extend credit under the Agreement, and any other agreement, commitment, statement of terms or other document contemplating the making of loans or advances or other extension of credit by Secured Party which is now or at any time hereafter intended to be secured by the Collateral under the Agreement and/or this agreement.  General Intangibles  has the meaning given it in the Code.  Instruments  has the meaning given it in the Code.  Inventory  has the meaning give it in the Code.  Obligations or Indebtedness  means the full and punctual observance and performance of all present and future duties, covenants and responsibilities due to Secured Party under the Agreement, the Note, the Loan Documents and otherwise, all present and future obligations and liabilities to Secured Party for the payment of money under the Agreement, the Note, the Loan Documents and otherwise (extending to all principal amounts, interest, late charges, fees and all other charges and sums, as well as all costs and expenses payable under the Agreement, the Note, the Loan Documents and otherwise), whether direct or indirect, contingent or noncontingent, matured or unmatured, accrued or not accrued, related or unrelated to the Agreement, whether or not now contemplated, whether or not any instrument or agreement relating thereto specifically refers to this Agreement and whether or not of the same character or class as Debtors obligations under the Agreement or the Note, including, without limitation, overdrafts in any checking or other account of Debtor, whether or not secured under any other document, or agreement or statutory or common law provision, as well as all renewals, refinancings, consolidations, re-castings and extensions of any of the foregoing, including any future advances by Secured Party.  Obligation Documents or Loan Documents  means the Agreement, the Note and all other documents pursuant to which any or all of the Obligations are evidenced, governed, secured, or otherwise dealt with, and all other agreements, certificates, legal opinions and other documents, instruments and writings heretofore or hereafter delivered in connection herewith or therewith.  Other Liable Party  means any Person, other than Debtor, who may now or may at any time hereafter be primarily or secondarily liable for any of the Obligations or who may now or may at any time hereafter have granted to Secured Party a security interest or lien upon any property as security for the Obligations.  Person  means an individual, corporation, partnership, limited liability company, limited liability partnership, estate, trust, trustee, tribunal or any other entity. Section 1.2. References . Reference is hereby made to the Agreement for a statement of the terms thereof. All capitalized terms used in this agreement which are defined in the Agreement and not otherwise defined herein shall have the same meanings herein as set forth therein. All terms used in this agreement which are defined in Article 9 of the Code and not otherwise defined herein or in the Agreement shall have the same meanings as set forth therein, except where the context otherwise requires. -2- Section 1.3. Exhibits . All exhibits attached to this agreement are a part hereof for all purposes. Section 1.4. Amendment of Defined Instruments . Unless the context otherwise requires or unless otherwise provided herein, references in this agreement to a particular agreement, instrument or document (including, but not limited to, references in Section 2.1) also refer to and include all renewals, extensions, amendments, modifications, supplements or restatements of any such agreement, instrument or document, provided that nothing contained in this Section shall be construed to authorize any Person to execute or enter into any such renewal, extension, amendment, modification, supplement or restatement. Section 1.5. References and Titles . All references in this agreement to Exhibits, Articles, Sections, subsections, and other subdivisions refer to the Exhibits, Articles, Sections, subsections and other subdivisions of this agreement unless expressly provided otherwise. Titles appearing at the beginning of any subdivision are for convenience only and do not constitute any part of any such subdivision and shall be disregarded in construing the language contained in this agreement. The words this agreement, herein, hereof, hereby, hereunder, and words of similar import refer to this agreement as a whole and not to any particular subdivision unless expressly so limited. The phrases this Section and this subsection and similar phrases refer only to the Sections or subsections hereof in which the phrase occurs. The word or is not exclusive. Pronouns in masculine, feminine and neuter gender shall be construed to include any other gender, and words in the singular form shall be construed to include the plural and vice versa unless the context otherwise requires. ARTICLE II Security Interest Section 2.1. Grant of Security Interest . As collateral security for all of the Obligations, Debtor hereby pledges and assigns to Secured Party and grants to Secured Party a continuing security interest in all of the following (the Collateral): (a)  Accounts . All of the following which are owned by Debtor or in which Debtor otherwise has any rights: (i) all accounts of any kind whether now or hereafter existing, (ii) all chattel paper, documents and instruments of any kind, whether now or hereafter existing, relating to such accounts or arising out of or in connection with the sale or lease of goods or the rendering of services, or otherwise existing, and (iii) all rights now or hereafter existing in, to, or under all security agreements, leases, and other contracts securing or otherwise relating to any accounts, chattel paper, documents, or instruments (any and all such accounts, chattel paper, documents, instruments, security agreements, leases and other contracts being herein called the Accounts). (b) General Intangibles, etc. All of the following, whether now or hereafter existing, which are owned by Debtor or in which Debtor otherwise has any rights; all contract rights and general intangibles of any kind (including but not limited to choses in action, tax refunds, and insurance proceeds), all chattel paper, documents, instruments, security agreements, leases, other -3- contracts and money, and all other rights of Debtor (except those constituting Accounts) to receive payments of money or the ownership of property (any and all such contract rights, general intangibles, chattel paper, documents, instruments, security agreements, leases, other contracts and money and other rights being herein called the General Intangibles). (c) Inventory . All of Debtors inventory now owned or hereafter acquired. (d) Deposit Accounts . All of Debtors deposit accounts with Secured Party. (e) Proceeds . All proceeds of any and all of the foregoing Collateral and, to the extent not otherwise included, all payments under insurance (whether or not Secured Party is the loss payee thereof) or under any indemnity, warranty or guaranty by reason of loss to or otherwise with respect to any of the foregoing Collateral. In each case, the foregoing shall be covered by this agreement, whether Debtors ownership or other rights therein are presently held or hereafter acquired and howsoever Debtors interests therein may arise or appear (whether by ownership, security interest, claim or otherwise). Section 2.2. Obligations Secured . The security interest created hereby in the Collateral constitutes continuing collateral security for all of the following obligations, indebtedness, and liabilities, whether now existing or hereafter incurred: (a) Agreement Indebtedness . The payment by Debtor, as and when due and payable, of all amounts from time to time owing by it under or in respect of the Agreement, the Note and the other Loan Documents or any other instrument now or hereafter delivered in connection with or as security for the Agreement, the Note or the other Loan Documents or any part thereof. (b) Other Indebtedness . All loans and future advances made by Secured Party to Debtor and all other debts, obligations and liabilities of every kind and character of Debtor now or hereafter existing in favor of Secured Party, whether such debts, obligations or liabilities be direct or indirect, primary or secondary, joint or several, fixed or contingent, and whether originally payable to Secured Party or to a third party and subsequently acquired by Secured Party and whether such debts, obligations or liabilities are evidenced by Note, open account, overdraft, endorsement, security agreement, guaranty or otherwise (it being contemplated that Debtor may hereafter become indebted to Secured Party in further sums but Secured Party shall have no obligation to extend further credit by reason of this agreement). (c) Renewals . All renewals, extensions, amendments, modifications, supplements, or restatements of or substitutions for any of the foregoing. (d) Performance . The due performance and observance by Debtor of all of its other obligations from time to time existing under or in respect of the Loan Documents or any other instrument now or hereafter delivered in connection with or as security for any of the Loan Documents. -4- ARTICLE III Representations, Warranties and Covenants Section 3.1. Representations and Warranties . Debtor represents and warrants as follows: (a) Ownership and Liens . Debtor owns the Collateral free and clear of all liens, security interests, encumbrances or adverse claims, except for the security interest created by this agreement. No dispute, right of setoff, counterclaim, or defense exists with respect to all or any part of the Collateral. No effective financing statement or other instrument similar in effect covering all or any part of the Collateral is on file in any recording office except such as may have been filed in favor of Secured Party relating to this agreement. (b) No Conflicts or Consents . Neither the ownership or the intended use of the Collateral by Debtor, nor the grant of the security interest by Debtor to Secured Party herein, nor the exercise by Secured Party of its rights or remedies hereunder, will (i) conflict with any provision of (a) any domestic or to Debtors actual knowledge foreign law, statute, rule or regulation, (b) the articles or certificate of incorporation, charter or bylaws of Debtor, or (c) any agreement, judgment, license, order or permit applicable to or binding upon Debtor, or (ii) result in or require the creation of any lien, charge or encumbrance upon any assets or properties of Debtor except as expressly contemplated in the Obligation Documents. Except as expressly contemplated in the Obligation Documents, no consent, approval, authorization or order of, and no notice to or filing with any court, governmental authority, or third party is required in connection with the grant by Debtor of the security interest herein, or the exercise by Secured Party of its rights and remedies hereunder. (c) Security Interest . Debtor has and will have at all times full right, power and authority to grant a security interest in the Collateral to Secured Party in the manner provided herein, free and clear of any lien, security interest or other charge or encumbrance except as provided in paragraph (a) above. This agreement creates a valid and binding security interest in favor of Secured Party in the Collateral securing the Obligations. Lender is hereby granted such control as the Code requires to perfect its security interest in Debtors Deposit Accounts. (d) Location of Debtor and Records . The office where the records concerning the Collateral are kept is located at 216 N.E. 12 th Street, Moore, Oklahoma 73160. (e)  Accounts  Each Account represents the valid and legally binding indebtedness of a bona fide account debtor arising from the sale or lease by Debtor of goods or the rendition by Debtor of services and is not subject to contra-accounts, setoffs, defenses or counterclaims by or available to account debtors obligated on the Account except as disclosed to Secured Party in writing.
